Citation Nr: 0107671	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
flashburns to the eyes.  

2.  Entitlement to service connection for residuals of a 
concussion.  

3.  Entitlement to service connection for loss of balance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  

This appeal arose from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied the veteran's 
claims for flashburns of the eyes and skin, concussion, loss 
of balance, hearing loss, and ringing of the ears.  

In March 1997 the Board of Veterans' Appeals (Board) remanded 
the claim to the RO for additional development and 
adjudicative actions.  

In February 2000 the RO granted entitlement to service 
connection for bilateral sensorineural hearing loss with 
assignment of a noncompensable evaluation, tinnitus with 
assignment of a 10 percent evaluation, and actinic keratoses 
and hyperpigmentation of the forearms with assignment of a 
noncompensable evaluation, all effective August 5, 1991.  The 
prior denial of the claims for entitlement to service 
connection for residuals of flashburns to eyes, residuals of 
a concussion, and loss of balance was continued.  

Statements of the veteran on appeal may be construed as 
inferring a claim of entitlement to service connection for a 
loss of imbalance as secondary to his service-connected 
bilateral sensorineural hearing loss.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The competent medical evidence establishes that current 
eye diagnoses cannot be credibly related to the veteran's 
service.  

2.  The competent medical evidence does not establish that 
the veteran has residuals of a concussion.  

3.  The competent medical evidence does not establish that 
the veteran's complaints of imbalance are related to service.  


CONCLUSIONS OF LAW

1.  Residuals of flashburns to the eyes were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  

2.  Residuals of a concussion were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303.  

3.  A disorder manifested by loss of balance was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records could not be located 
despite numerous requests to the service department.  

The veteran's NAVPERS-553 Form, Notice of Separation From 
U.S. Naval Service, lists service as a Seaman First Class.  
He had foreign and/or sea service on the USS Prince William 
and the USS Bremerton.  The only award listed was the Good 
Conduct Medal.  

On the veteran's claim form, submitted in August 1991, he 
reported flashburns of the eyes on the USS Prince William and 
treatment on that vessel for same from 1943 to 1945.  He 
reported that he had a concussion with loss of balance from 
exposure to machine gun battery noise and from being on deck 
when the big guns fired on the USS Bremerton.  He reported 
treatment of a concussion from gunfire while training on the 
USS Bremerton in 1945.  In a statement accompanying the claim 
the veteran wrote that in the two years that he served on the 
USS Prince William (1943 to 1945) he was flashburned and had 
his eyebrows burned many times.  He asserted that he was a 
member of 20 millimeter and 40 millimeter anti-aircraft gun 
crews, and his right side was towards the 5 inch 38 caliber 
guns.  He stated that he wound up with glasses, and when he 
was discharged, a doctor told him that he would lose his 
balance when he got older.  The veteran maintained that this 
began to happen in his 40's.  

The veteran also reported that on the USS Bremerton they were 
practice firing at drone aircraft off Trinidad.  He was gun 
captain on a quad 40-millimeter mount.  There were twin five-
inch 38 turrets above him to the left, and above and behind 
him.  He heard the gun locks release and the guns started to 
train on the aircraft.  He recalled asking the bridge if they 
could retire to the other side, but the request was refused.  
When the guns started firing, his earphones were blown off.  
He saw members of the gun crew bleeding from the ears or 
eyes.  

The veteran filled out a National Archives and Records 
Administration Form (NA) 13055, Request for Information 
Needed to Reconstruct Medical Data.  In that form he reported 
treatment for flashburns of the eyes from June 1943 to August 
1944 at the sick bay, USS Prince William.  From June 1945 to 
December 1945 he allegedly was treated for concussion 
affecting his balance, and concussion affecting his eyes 
aboard the USS Bremerton.  


He reported further treatment of the eyes in January 1946 at 
Wold Chamberlin Airfield in Minneapolis, Minnesota and 
evaluation of concussion at his discharge examination at Fort 
Snelling.  

An October 1992 statement was received from AP, who asserted 
that he served with the veteran above the USS Prince William 
from approximately April 9, 1943 to approximately September 
16, 1944.  According to his statement, during the shake down 
cruises and gunnery practices, no ear protection from extreme 
gun noises was issued.  He stated that he and the veteran 
both suffered ear damage.  

The veteran also submitted statements from other individuals 
who referred to loss of hearing due to gun noise.  

In a statement from November 1992 the veteran stated that 
when he commissioned the USS Prince William on approximately 
April 9, 1943 his sight was perfect.  When he transferred 
from the vessel he had flashburned eyes and was wearing 
glasses.  After serving on the USS Bremerton the doctor said 
that he would lose his balance at approximately the age of 
40.  He stated that he started losing his balance in 1958 
while working as an apprentice lineman.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran stated that during World War II, he was assigned to 
two ships, the U.S.S. Bremerton, CA-130 and the U.S.S. Prince 
Williams, CVE-31.  As a gunner's mate on CVE-31, he was 
assigned to a 20-millimeter gun where the five-inch guns were 
stationed below him and the bigger anti aircraft guns were on 
the level above him.  

The veteran asserted that during one fight with enemy 
aircraft, the guns directly below him exploded/caught fire, 
causing fire flash burns to his eyes and skin, and also 
causing him to fall back, creating a concussion, loss of 
balance and hearing problems.  He asserted that no hearing 
protection or special clothing was offered.  



The veteran stated that after the aforementioned incident the 
Navy gave him glasses and treated him for flashburns.  They 
reportedly also told him that he suffered a concussion and 
inner ear imbalance, and that by age 40 he would have a loss 
of balance.  He stated that this happened at age 38.  He 
stated that prior to service he had excellent vision, but 
immediately after leaving service, he began having vision 
problems.  He added that he required glasses.  

The veteran was asked after the Board's 1997 remand to 
furnish names, addresses and (if available) phone numbers of 
all medical care providers who had treated him for his 
claimed disorders from service to the present.  He was asked 
to complete a VA Form 21-4142 (Authorization for Release of 
Information) for each private health care physician or 
hospital.  He was also asked to indicate the name and 
location of any VA Medical Facility where he may have 
received treatment.  He responded in April 1997 only that all 
doctors that had examined him for loss of balance were dead.  

A July 1998 VA otolaryngology examination focused on 
complaints of hearing loss and tinnitus.  No mention was made 
of eye symptoms, residuals of concussion or loss of balance.  
General overview of the head and face was normal.  

In August 1998 the veteran underwent a VA ophthalmology 
examination.  He reported that he served as a gun striker and 
gun crewman in the Navy.  He served from November 1942, and 
was discharged in January 1946, as a Seaman First Class.  He 
reported a history of eye injury, namely exposure to muzzle 
blasts from 20 millimeter, 40 millimeter and 5 inch 38 guns.  

As for treatment, the veteran reported that he first saw an 
ophthalmologist in approximately 1950 in Tampa, Florida.  He 
stated that he was currently being seen by a doctor in Palm 
Springs who, according to the report, had apparently 
performed a laser procedure on his eyes.  

The veteran's present complaint was a bilateral decrease in 
vision and intermittent fuzziness of vision and eye 
irritation that was most severe for five years following 
military duty, but was currently somewhat improved.  After 
examination the diagnoses were near exophoria, left eye 
(minimal); slight decrease in stereo acuity, both eyes, 
consistent with a slight decrease in vision due to cataract; 
beaten metal macular appearance, both eyes (dry macular 
degeneration); dry eye syndrome, both eyes, manifested by a 
decrease in pre-corneal tear film meniscus; and tear break up 
time of right eye 5 mm and left eye 6 mm.  

The examiner commented that the veteran was a 74-year-old man 
who feels that he had a decrease in vision with eye 
irritation related to being in proximity to muzzle blasts 
from guns in service.  It was quite difficult to either 
substantiate or refute the feeling that dry eye syndrome and 
senile macular degeneration are related to military service.  
The examiner then stated that it would certainly give 
credence to the claim if records from previous civilian eye 
examinations in the 1950's could be obtained, and if those 
showed macular changes and dry eyes while the veteran was 
still a young person.  Otherwise, it was not at all uncommon 
for a 74-year-old man to have those findings.  

An August 1998 internal medicine examination and a November 
1998 dermatology examination each focused on skin complaints.  
No mention was made of eye symptoms, residuals of concussion 
or loss of balance.  

A November 1998 neurological examination was conducted to 
evaluate the veteran's complaints of residuals of concussion 
and loss of balance.  Medical records and other materials 
were reviewed.  

The veteran reported that in the Navy he was a gunman on the 
USS Prince William.  He maintained that he was exposed to 
flashes, that he received flash burns and that he developed 
decreased visual acuity.  He indicated that he was given 
glasses while aboard the USS Prince William.  However, there 
was no specific incident where he received flash burns to the 
eyes that required specific medical care.  

The veteran stated that he was later transferred to a cruiser 
and at this time noted some problems with his balance.  He 
stated that on one occasion there was gunfire very close to 
him and his crew and he saw blood coming from the ears and 
eyes of some of his crew but this did not occur with him as 
he was wearing protective equipment at the time.  He 
specifically denied any episodes of head trauma that resulted 
in loss of consciousness in the military or thereafter.  

The veteran stated that he again noticed problems with his 
balance around 1959 while working as an apprentice lineman.  
He stated that he was examined by a physician but no 
diagnostic testing was performed and no treatment was 
rendered.  He maintained that there had been no change in his 
complaints of impaired balance, which he described as a 
feeling that he was going to momentarily lose his balance 
during some movements such as turning or stooping too 
quickly.  He denied any actual stumbling or falls.  There 
were otherwise no complaints of true vertigo according to the 
examiner.  

The veteran denied any recent changes in his vision.  He wore 
glasses.  There were no complaints of diplopia, dysarthria, 
or dysphasia.  He denied any focal limb weakness or 
paresthesias, or distal limb incoordination.  He ambulated 
without the use of any assistive device.  It was noted that 
he had bilateral hip replacements.  

The examination consisted of formal examination procedures 
and observations of the veteran's movements and actions 
during the taking of history and during the physical 
examination.  The examiner's only impression after the 
examination was a history of bilateral sensorineural hearing 
loss with associated tinnitus.  

The examiner stated that from a neurological standpoint, the 
current subjective complaints included momentary feelings of 
imbalance precipitated by rapid head movements and some 
hearing loss bilaterally with associated tinnitus.  
Objectively the entire examination was within normal limits 
except for a slight decrease in the ability to tandem walk, 
which was attributed to prior hip replacements.  



The examiner noted that the veteran specifically denied any 
episodes of head trauma while in the military, and he 
specifically denied any episodes leading to loss of 
consciousness.  According to the history given on 
examination, there was no evidence that the veteran in any 
way sustained a cerebral concussion.  Since he did not ever 
experience a concussion he could not in any way attribute his 
complaints of impaired balance to episodes of head trauma, 
which he himself stated never occurred.  

The veteran did report a history of chronic noise exposure.  
The examiner could not rule out the possibility of noise 
exposure resulting in inner ear damage.  Evaluation of that 
would be the realm of an ear, nose and throat physician.  
From a neurological standpoint though, there were no focal 
abnormalities on examination.  

The same month, November 1998, the otolaryngologist who had 
previously examined the veteran stated the veteran had told 
him that he had dizziness since a concussion, which was 
described as "feeling wobbly" aggravated by bending over or 
turning his head fast.  The symptoms reportedly lasted a few 
seconds and were not accompanied by nausea or vomiting.  The 
examiner stated that the wobbly feeling may be the result of 
concussion.  Hearing loss and tinnitus were specifically 
attributed to acoustic trauma.  

A February 1999 supplemental internal medicine report 
referred only to skin complaints.  

In a supplemental report from February 2000 the 
ophthalmologist who had previously examined the veteran 
stated that it was not possible with any medical credibility 
to state whether or not the veteran's military exposures had 
any relationship with his present eye status.  His present 
eye findings and vision were better than the majority of 74-
year-old men.  


Service connection has been granted for tinnitus, evaluated 
as 10 percent disabling; actinic keratosis and 
hyperpigmentation of forearms, evaluated as noncompensable; 
and bilateral sensorineural hearing loss, evaluated as 
noncompensable.  The combined schedular evaluation is 10 
percent.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  
This rule does not mean that any manifestation of joint pain, 
for example, in service will permit service connection of 
arthritis, first shown as a clear-cut clinical entity, at 
some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

The second and third elements can also be satisfied by 
evidence that a condition was "noted" in service or during 
an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  3.303(c)(2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claims 
of entitlement to service connection for flashburns to the 
eyes, residuals of a concussion and loss of balance, and that 
the duty to assist has been satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The Board previously remanded this matter in March 1997 to 
further develop the veteran's claim.  Since the veteran filed 
his claim, several VA examinations have been conducted and 
lay statements and the veteran's statements have been 
obtained and considered.  Numerous attempts have been made, 
to no avail, to reconstruct the service medical records, 
which are missing and presumed destroyed.  The veteran has 
been asked to identify sources of pertinent treatment records 
and to authorize release of those records but he has not done 
so.  He specifically stated that no treatment providers that 
treated him for loss of balance were still alive.  

Accordingly, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent statement of the 
case was issued to the veteran.  However, the Board finds 
that the veteran is not prejudiced by its consideration of 
his claim pursuant to this new legislation without it first 
being considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim, and VA has 
already met all obligations to the veteran under this new 
legislation.  Moreover, he has been afforded the opportunity 
to submit evidence and/or argument on the merits of the 
issues on appeal, and has done so.  


Flashburns of the eyes

Where a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran's contention, in essence, is that flashburns to 
the eyes are related to ship-gunfire in service, and that 
this injury resulted in reduced visual acuity and other 
problems with the eyes.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. 247, 253.  Based on a 
review of all of the evidence the Board cannot award 
entitlement to service connection.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Gilbert, 1 Vet. App. 49.  

The evidence pertaining to the existence of an injury to the 
eyes in service consists of the statements of the veteran.  
The service medical records cannot be located, therefore the 
veteran's statements were given careful consideration.  
However, for reasons that follow, those statements as to the 
occurrence of flashburns lack credibility and persuasiveness.  

The Board accepts that the veteran was in proximity to 
gunfire while aboard the vessels he served on in the Navy.  
He has provided statements to that effect that have been 
corroborated by statements from fellow sailors.  However 
there is no corroborative evidence in the record to support 
the assertion that he sustained flashburns to the eyes.  None 
of the witness statements submitted make any reference to 
such an injury occurring.  




The veteran's statements as to the occurrence of flashburns 
to the eyes lack credibility and persuasiveness because he 
has provided inconsistent statements about his alleged eye 
injury.  He has added details in successive statements that 
he has submitted, which call the accuracy of his account into 
doubt.  For example, on his initial claim, submitted in 
August 1991, he reported flashburns of the eyes on the USS 
Prince William with treatment on that vessel for same from 
1943 to 1945.  

In a statement accompanying the claim, he wrote that in the 
two years that he served on that vessel he was flashburned 
many times.  In the NA Form 13055 that he subsequently 
completed to aid in the potential reconstruction of his 
service medical records, he reported treatment for flashburns 
of the eyes from June 1943 to August 1944 on the USS Prince 
William, but also added for the first time that from June 
1945 to December 1945 he was treated for concussion affecting 
his eyes aboard the USS Bremerton.  He also reported for the 
first time that he had further treatment of the eyes in 
January 1946 at Wold Chamberlin Airfield in Minneapolis, 
Minnesota.  

In his VA Form 9 the veteran alleged for the first time that 
flashburns to his eyes occurred during a fight with enemy 
aircraft when the guns directly below him exploded/caught 
fire.  This statement is inconsistent with his service 
separation document, the NAVPERS-553, which does not list any 
awards indicative of combat.  

The veteran also admitted during his VA neurological 
examination in November 1998 that he did not have any flash 
injury to the eyes that required specific treatment, which 
contradicts prior statements that he submitted to the RO.  

The veteran's credibility and persuasiveness are also 
affected by the fact that he has not been cooperative with VA 
in identifying treatment providers and releasing records from 
any providers to VA.  

In his claim form submitted in August 1991, the veteran did 
not report any post service treatment.  After the Board's 
remand, he was asked in April 1997 to provide complete names, 
addresses and (if available) telephone numbers of all medical 
care providers who treated him for his claimed disorders from 
service to the present.  He responded only that all doctors 
who had examined him for loss of balance were dead.  He did 
not fill out and return any releases for medical records in 
relation to his other claimed disabilities to include 
flashburns of the eyes.  However, subsequently, at his August 
1998 ophthalmology examination, he admitted to the examiner 
that he first saw an ophthalmologist in approximately 1950 in 
Tampa, Florida and was currently being seen by a doctor in 
Palm Springs.  Apparently this doctor had performed laser 
surgery on his eyes in the past.  

The veteran does apparently have a current disability of the 
eyes.  Some of his eye findings, specifically his refractive 
error and senile macular degeneration, appear from the VA 
ophthalmologist's report to be developmental disorders.  
38 C.F.R. § 38 C.F.R. 3.303(c).  However the ophthalmologist 
also suggested that some of the findings potentially could be 
consistent with the history of an injury to the eyes.  

Nonetheless, on the question of a nexus between those 
diagnoses and service, the examiner concluded that the 
diagnoses made could not be credibly linked to the veteran's 
service without further information.  The information that 
the examiner stated that he would need - treatment records 
from the years after service - was requested, but the veteran 
did not provide any records or even any contact information 
or record releases so that the RO could attempt to obtain 
records.  The duty to assist is not boundless and it is not a 
one-way street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  

The cognizable medical evidence establishes that current eye 
diagnoses cannot be credibly related to the veteran's 
service.  Therefore the Board concludes that residuals of 
flashburns to the eyes were not incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.  



Residuals of a concussion

Where a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare, 1 Vet. App. 365, 367.

The veteran's contention, in essence, is that unspecified 
residuals of a cerebral concussion (the separate claim for 
imbalance is addressed separately below) are related to ship-
gunfire in service.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. 247, 253.  Based on a 
review of all of the evidence the Board cannot award 
entitlement to service connection.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Gilbert, 1 Vet. App. 49.  

The Board reiterates that it accepts that the veteran was in 
proximity to gunfire while aboard the vessels he served on in 
the Navy.  He has provided statements to that effect that 
have been corroborated by statements from fellow sailors.  

However, apart from the veteran's assertions there is no 
corroborative evidence in the record to support that he 
suffered a concussion in service.  None of the lay statements 
he submitted make any reference to his having sustained a 
concussion.  

The service medical records cannot be located, therefore the 
veteran's statements were given careful consideration.  
Nonetheless, the Board concludes, for reasons that follow, 
that these statements are lacking in credibility and 
persuasiveness.  




First, the veteran has submitted inconsistent statements 
about his concussion.  He reported in statements associated 
with his initial claim form submitted in August 1991, that he 
sustained a concussion during training exercises.  Later, in 
his substantive appeal he reported that he suffered his 
concussion from a fall during a fight with enemy aircraft.  
The veteran's separation document, NAVPERS-553, does not show 
any awards or notations indicative of participation in combat 
or awards for combat injuries.  

The veteran has also asserted that he received no hearing 
protection in service.  Witnesses also submitted statements 
to this effect.  However, in his initial claim, submitted in 
August 1991, he recounted an incident on the USS Bremerton 
where a gunfire blast knocked off earphones that he had been 
wearing.  He also told the neurologist who examined him in 
1998 that on one occasion there was some gunfire very close 
to him and his crew, but he was wearing protective equipment 
at the time.  

Even if the veteran did sustain a cerebral concussion in 
service, the fact remains that a neurological examination in 
November 1998 did not show any residuals of a concussion.  On 
that examination he had subjective complaints, but 
objectively, the entire examination was within normal limits, 
except for a slight decrease in the ability to tandem walk, 
which was attributed to a prior hip replacement.  

The examiner noted that the veteran specifically denied any 
episodes of head trauma while in the military, and he 
specifically denied any episodes leading to loss of 
consciousness (this, incidentally, is also inconsistent with 
the statements he previously made in connection with his 
claim).  According to the history given on examination, there 
was no evidence that the veteran in any way sustained a 
cerebral concussion.  




An otolaryngologist has offered a statement to the effect 
that the veteran's "wobbly" feeling could be the result of 
concussion.  However the better-qualified opinion of the 
neurologist is more persuasive on the existence of cerebral 
concussion residuals, and therefore, his opinion that no 
objective concussion residuals exist is accepted.  The 
evidence to the contrary is rejected as unpersuasive.  

The cognizable medical evidence does not establish that the 
veteran has residuals of a concussion.  Therefore the Board 
concludes that residuals of a concussion were not incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.  


Chronic loss of balance

Where a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare, 1 Vet. App. 365, 367.  

The veteran's contention, in essence, is that loss of balance 
resulted from ship-gunfire in service.  It appears that he is 
asserting both that a concussion may have caused the loss of 
balance and that damage to his ears, which also affected his 
hearing, may have caused an imbalance disorder.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. 247, 253.  Based on a 
review of all of the evidence, the Board cannot award 
entitlement to service connection.  The preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Gilbert, 1 Vet. App. 49.  

The Board reiterates that it accepts that the veteran was in 
proximity to gunfire while serving aboard the vessels in the 
Navy.  He has provided statements to that effect, and these 
have been corroborated by statements from fellow sailors.  
However, the Board cannot accept the statement of a lay 
witness that the noise exposure in service caused "damage" 
to the ears.  A layperson without medical training or 
experience is not competent to offer medical diagnoses or 
opinions on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Apart from the veteran's assertions, there is no 
corroborative evidence in the record to support that he 
suffered from a disability manifested by imbalance in service 
or for many years thereafter.  None of the lay statements he 
submitted make any reference to his having an imbalance 
disorder in service.  

The service medical records cannot be located, therefore the 
veteran's statements were given careful consideration.  
Nonetheless, the Board concludes, for reasons that follow, 
that these statements are lacking in credibility and 
persuasiveness.  

First, the veteran has submitted inconsistent statements in 
connection with other claims, which are addressed above.  

Also pertinent specifically to the claim of service 
connection for an imbalance disorder, the veteran has made 
inconsistent statements about exactly when imbalance was 
first noted, in service, many years after service, or both.  

In a statement accompanying his claim, the veteran maintained 
that he began to lose his balance in his 40's.  In a 
statement from November 1992, he stated that a doctor told 
him that he would lose his balance at approximately the age 
of 40, and he asserted that he started to lose his balance in 
1958 (when he would have 33 or 34).  In his substantive 
appeal he stated that the Navy told him that he suffered 
inner-ear damage and by age 40 he would have a loss of 
balance.  He stated that this occurred at age 38 (which would 
have been in 1962).  

Then, in the NA 13055 that the veteran submitted, he asserted 
that from June 1945 to December 1945 he allegedly was treated 
for concussion affecting his balance.   On the November 1998 
neurological examination he told the examiner that after 
serving on the USS Prince William, he was transferred to a 
cruiser where he had to climb a ladder, and it was at this 
time that he noted problems with his balance.  Later in the 
examination the veteran stated that he noticed problems with 
his balance again in around 1959.  

The credibility and persuasiveness of the veteran's account 
is also diminished as a result of the fact that, as stated 
above, he has not been cooperative in identifying treatment 
providers and releasing treatment records.  He stated after 
the 1997 Board remand that all doctors who had examined him 
for loss of balance were dead.  However, given that he did 
not inform the RO, in connection with his eye claim, that he 
had had recent treatment from an ophthalmologist until 
mentioning it to a physician during an examination in 1998, 
the Board feels that there is some reason to question whether 
this is in fact correct.  Moreover, the Board notes that even 
after reporting his ophthalmologic treatment, he did not 
cooperate in obtaining records of the treatment for use in 
his claim.  

Even if the veteran did sustain a cerebral concussion in 
service, (although the Board does not find that he did) and 
although it is already conceded that hearing loss and 
tinnitus are service connected, the fact remains that a 
current disability manifested by imbalance is not shown.  The 
neurological examination in November 1998 did not show any 
disorder manifested by imbalance.  He had subjective 
complaints, but objectively the entire examination was within 
normal limits except for a slight decrease in the ability to 
tandem walk, which was attributed to a prior hip replacement, 
not to a neurological disorder.  

The examiner also noted on that examination that the veteran 
specifically denied any episodes of head trauma while in the 
military, which is inconsistent with his report of a 
concussion in service, and he also specifically denied any 
episodes leading to loss of consciousness.  

The examiner concluded that there was no evidence that he 
sustained a cerebral concussion, and therefore the examiner 
could not in any way attribute the complaints of impaired 
balance to a concussion.  

The cognizable medical evidence does not show an objective 
disorder manifested by imbalance and does not establish that 
the veteran's complaints of imbalance are related to service.  
Therefore the Board concludes that a disorder manifested by 
loss of balance was not incurred in service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for residuals of flashburns 
to the eyes is denied. 

Entitlement to service connection for residuals of a 
concussion is denied.  

Entitlement to service connection for chronic loss of balance 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

